Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20140186026) in view of Ely (US 10841174)
Oshima teaches
1. A method for interacting with an information apparatus by using an optical tag, comprising:
determining, by performing image acquisition on the optical tag through a terminal device carried by a user, a position and an attitude of the terminal device relative to the optical tag (par. 665, 661, 634), wherein the information apparatus is located at a predetermined position relative to the optical tag (Oshima, i.e. Figs. 1-8, 320-323);
determining a relative position between the terminal device and the information apparatus based on the position of the terminal device relative to the optical tag and the predetermined position of the information apparatus relative to the optical tag (Oshima, Figs. 5, 7-8, 11, 64, 118, 525, 67, 320-323, 478-440, 541, par. 665, 923-925, 1561, 1564, 2545, 2717; the receiver as user terminal may receive or calculate position information regarding multiple transmitters, see i.e. Figs. 118, 525, par. 838-846, 855, 1090, , as well as the distance between the transmitters; furthermore, triangulation method may be used to calculate the relative positions among the devices, par. 847, 924, 2067, 2683; thus, although not expressly stated, if a transmitter presenting an optical tag, relative in position to the other transmitter, for the receiver to capture, the relative position calculation would have been an obvious extension of Oshima’s teachings);
calculating an imaging position of the information apparatus on a display screen of the terminal device according to the determined attitude of the terminal device and the relative position between the terminal device and the information apparatus (Oshima, Figs. 72, 76-76, 81-82, 345-346, 541, par. 923-925, 947, 954-977, 827, 876, 847, 854+); and
Oshima teaches that the screens of the devices can be shared (Oshima, Figs. 538-540, par. 2708-2710+)
Oshima is silent to presenting an interactive interface of the information apparatus at the respective imaging position on the display screen of the, for the user to interactively control the respective information apparatus over a network by interacting with the interactive interface
Ely teaches a user terminal device 10 can track its location and orientation relative to an information apparatus 14 (c9 lines 5-50) and may control or communicate with information apparatus 14 through interaction on display 24 (c9-10 lines 60-67, c12 lines 1-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ely so that the user can use the terminal device to control the information apparatus.
2.1, wherein the optical tag emits different lights to transmit different information, wherein performing the image acquisition comprises receiving the different lights (Oshima, Figs. 1-3+; par. 610, 1218, 2388, 2428, 2474-2480, 2495+).
3.1, further comprising adjusting the imaging position of each information apparatus on the display screen of the terminal device in response to a change in the position or attitude of the terminal device (Oshima, Fig. 11, 72, 65-66, par. 675, 836, 847-849, 926-928, 1036, 1113, 1756, 1766).  
4.3, further comprising identifying the change in the position or attitude of the terminal device by using a measurement sensor of the terminal device (Oshima, Fig. 11, 72, 65-66, par. 675, 836, 847-849, 926-928, 1036, 1113, 1756, 1766).    
5.1, further comprising: Atty. Dkt. No. 10061-01-0003-US-3 -Xuheng Niu et al. Reply to Office Action of December 9, 2021Application No. 17/089,711 identifying a user operation on the interactive interface of the information apparatus; and converting the identified user operation into a corresponding operation instruction, and sending the operation instruction to the information apparatus over a network (Oshima, par. 1505, 1590, 2048-2050, 1601-1608, 2089-2094, 2687).  
6.5, wherein the user operation on the interactive interface of the information apparatus comprises at least one of the following: a screen input, a keyboard input, a voice input or a gesture input (Oshima, par. 1505, 1590, 2048-2050, 1601-1608, 2089-2094, 2687).  
Re claims 7-18, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887